Citation Nr: 0317475	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  99-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for the residuals of an 
injury to the left testicle.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from November 1943 to 
April 1946.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In October 2000, after adjudicating another issue then 
pending on appeal, the Board remanded these claims to the RO 
for additional development and adjudicative actions.  

In February 2003 the RO most recently affirmed determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The most competent, probative medical evidence does not 
show the veteran to have PTSD.  

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has provided no meaningful information that 
can be used as a basis for an additional attempt to confirm 
his alleged stressor in service.  

4.  An inservice stressor to support a diagnosis of PTSD has 
not been verified, nor has a diagnosis of PTSD been 
confirmed.  

5.  The probative, competent evidence of record establishes 
that an injury to the left testicle was not sustained in 
service, that a left testicle disorder was not shown in 
service or for many years thereafter, or that a current left 
testicle disorder is related to service on any basis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

2.  Residuals of an injury to the left testicle were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On service entrance examination in November 1943 the 
veteran's genitourinary system was noted to be normal. The 
extremities were also noted to be normal.  On service 
separation examination in April 1946 the extremities and 
genitourinary system were noted to be normal.  There are no 
service medical records of treatment for any injury or 
disability involving the left testicle.

A VA examination in June 1954 revealed that the genitourinary 
system was reported as normal.

In March 1962 the veteran filed a claim for service 
connection for swelling and soreness of the left testicle.  
He indicated that his left testicle disorder had been 
aggravated in service in 1944.  He stated he had been treated 
at the base hospital in Honolulu, Hawaii.  

The RO, in May 1962, denied, in pertinent part, the claim of 
entitlement to service connection for a swelling of the left 
testicle on the basis that no evidence had been submitted 
showing that such disability existed.  A letter was sent to 
the veteran in May 1962 informing him that his claim had been 
denied.

In June 1962 the RO received records of VA hospitalization in 
July 1961.  The veteran was treated for a varicocele and a 
left varicocelectomy was performed.  A history of injuring 
the left testicle when the veteran was nine years old was 
noted.  He had no difficulty until he was eighteen years old, 
when he was in the Army.  He had a painful swelling of the 
left scrotum that subsided after several days.  It had 
recurred several times a month since that time.  He was 
unable to work at that time because of the frequent swelling 
and pain.

Private medical records were received by the RO in November 
1992.  They noted the absence of the left testicle.

A VA examination report from July 1993 revealed that the left 
testicle was either absent or severely atrophic.  In 
parentheses a history of childhood injury was noted.

A private social worker interviewed the veteran in August 
1996.  His report included a history of his having damaged a 
testicle as a boy. It required treatment while in the 
service.  He told the social worker he had been treated for 
the swollen testicle at the Parris Island dispensary.  The 
running and strenuous exercise in service had aggravated the 
condition.

The veteran told the social worker that his military history 
included deployment to Nagasaki, Japan.  He was there for 
four months.  While there he had more trouble with his 
testicle.  He was troubled by the total destruction. He 
remembered the burns on the survivors, especially the 
civilians and children.  He could still remember the smell of 
the burned flesh and hear crying.  He described intrusive 
thoughts and memories that bothered him to the point he 
avoided thinking or talking about them.  He demonstrated 
minimal symptoms of emotional distress.  

The diagnoses included: post status, puncture wound to the 
right inner calf prior to military service and testicular 
damage prior to induction with aggravation in service.

The veteran requested that his claim for service connection 
for an injury of the left testicle be reopened.  He also 
filed a claim for service connection for PTSD and submitted a 
PTSD questionnaire.  He wrote that he was sent to Nagasaki, 
Japan when the war was over.  He was assigned to clean-up 
details in the city.  He saw bodies and burned people all 
over.  He could still see them and smell the burned flesh.  
It still bothered him.

The RO wrote the veteran a letter in March 1997.  The letter 
informed him that service connection had previously been 
denied for a disability of the testicle.  The RO advised the 
veteran that new and material evidence was needed to reopen 
his claim.

In response to the veteran's claim for service connection for 
PTSD, the RO requested copies of his service personnel 
records.  In September 1997 the RO received copies of his 
service personnel records.  They included a notation that he 
had disembarked at Nagasaki, Japan, as part of the Army of 
Occupation on September 28, 1945.

A VA examination for mental disorders was conducted in 
December 1997.  The veteran reported that he felt unsafe 
aboard ship because the ships could be torpedoed.  He was 
never shot at and never felt his life was in danger.  He 
witnessed a truck rolling over some people.  They were 
injured, but not badly.  He witnessed people with burns on 
their bodies from the atomic bomb.  His job at Nagasaki was 
to unload supplies.  He did not have a lot of direct contact 
with the native people.  The examiner found no evidence of 
thought disorder, mood disturbance or psychosis.  Diagnostic 
testing was administered.  The examiner concluded that the 
veteran did not meet the basic criteria for a diagnosis of 
PTSD or any other mental disorder.  No diagnoses of a mental 
disorder were made.

In June 1999 the RO received April 1998 VA records which 
included complaints of pain in the right testes.  The left 
testes was noted to be small and hard. Also received were 
June 1998 VA records which included complaints of bilateral 
leg pain and swelling.  April 1999 VA records included a 
psychologist screening note. According to the note, the 
veteran reported seeing women and children with radiation 
burns.  He had nightmares about his experiences in Japan.  
Other bombings reminded him of Nagasaki.  The psychologist 
diagnosed Major Depressive disorder and R/O PTSD.

In October 2000, the Board reopened the claim of service 
connection for the residuals of an injury to the left 
testicle and remanded the issue to the RO for additional 
development.  In November 2000, the RO contacted the veteran 
and asked him to provide additional specific information 
regarding his alleged stressors in service.  In a response 
received in December 2000, the veteran indicated having 
witnessed dead and burnt bodies during his military service 
in Japan.  

On VA psychiatric evaluation in May 2001, the veteran noted a 
series of disorders not at issue before the Board at this 
time.  Following a detailed evaluation, no diagnosis of PTSD 
was given.  The examiner stated that the veteran had "no 
symptoms of PTSD."  It was also indicated that the veteran 
clearly did not have PTSD.  A history of heavy drinking with 
legal problems was noted. 

Additional treatment records were obtained by the RO.  
Significantly, little reference is made to PTSD or PTSD-
related symptoms.  Little reference is made to the veteran's 
left testicle disorder, and no health care provider has 
associated this disorder with the veteran's military service 
in World War II.

The RO has made several attempts to confirm the veteran's 
alleged stressor in service, without result.  A January 2003 
report from the National Archives and Records Administration 
shows that records obtained did not confirm the veteran's 
alleged stressor in service.  

In March 2003, the veteran contacted the RO and stated that 
he wished to waive the 60-day due process period.  He asked 
that the case be returned to the Board.  The veteran's 
representative submitted written argument in July 2003.  


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been compliance with assistive provisions set forth in 
the new law and regulations.  The record in this case 
includes multiple examination reports, outpatient treatment 
records, and statements from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  Moreover, in specific 
communications between the RO and the veteran, including the 
supplemental statement of the case of February 2003, the 
veteran was effectively furnished notice of the type of 
evidence necessary to substantiate his claims, as well as the 
type of evidence the VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
specifically remanded this case to the RO in October 2000 in 
order to assist the veteran with the development of his case.  

The veteran has been notified of applicable laws and 
regulations which set forth the criteria of entitlement to 
service connection, including for PTSD.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements for the new law and regulations have been 
met.  


Service Connection

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  However, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The veteran seeks service connection for PTSD.  During the 
prosecution of this appeal, however, the regulation governing 
claims for service connection for PTSD was amended.  Prior to 
March 7, 1997, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

This VA regulation was changed in June 1999 to conform to the 
U.S. Court of Appeals for Veterans Claims (CAVC) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination and the new regulation were in effect 
when the RO reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time. 

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  In 
this case, the Board finds that the veteran did not engage in 
combat with the enemy.  The veteran's own statements support 
this finding.  Accordingly, other credible supporting 
evidence for the stressors in service must be provided.  

Efforts by the RO to confirm the veteran's alleged stressor 
in service have failed.  Although the veteran believes he has 
PTSD, as a layperson he is not competent to establish a 
diagnosis by his own assertions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In any event, the Board finds that 
the medical evidence supports the conclusion that the veteran 
does not have PTSD.  In the opinion of the Board, the VA's 
psychiatric evaluation of May 2001 is entitled to great 
probative value.  After a detailed evaluation, the examiner 
states that the veteran "clearly" does not have PTSD.  This 
medical evaluation is also noted on VA examination held in 
December 1997, in which the veteran was also not found to 
meet the basic criteria of PTSD or any other mental disorder.  
The Board believes these medical opinions are entitled to 
great probative weight.

Without a diagnosis of PTSD, and with no confirmation of a 
stressor event in service, service connection for PTSD cannot 
be established.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The preponderance of evidence is against the claim 
for service connection for PTSD, and the claim must be 
denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Residuals of an Injury to the Left Testicle

As noted above, a determination of service connection 
requires the finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In this case, service medical 
records do not reveal treatment of any injury or disability 
involving the left testicle.  Indications of a left testicle 
disorder are not indicated until decades after the veteran's 
discharge from active service.  

The July 1961 VA hospitalization, in which a history of 
injuring the left testicle when the veteran was nine years 
old is indicated, clearly does not support the veteran's 
claim and provides negative evidence against this claim.  A 
history of a childhood injury to the left testicle does not 
support the veteran's case.  

No known health care provider has associated this disorder 
with the veteran's military service.  Based on a total lack 
of a left testicle injury in service, and no competent 
evidence that this disorder is related to service, the Board 
finds the preponderance of evidence is against this claim.  
Hence, it must also be denied.

With regard to the veteran's own contention that he has a 
left testicle disability associated with his service in World 
War II, as a lay person he may be competent to report that an 
injury occurred; however, he is not competent to relate a 
current disability to such injury.  Espiritu, 2 Vet. App. at 
295.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of an injury 
to the left testicle.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for the residuals of an 
injury to the left testicle is denied.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

